DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 1 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. If Applicant intends any particular alignment quantity, it should be clearly recited.
Claim 4 recites the limitation "the patterned planarization layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "another planarization layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “thick” in claim 9 is a relative term which renders the claim indefinite. The term “thick” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. If Applicant intends any particular conductive layer thickness, it should be clearly recited.
The term “substantially” in claim 9 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. If Applicant intends any particular etching rate, it should be clearly recited.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahmed et al. (2019/0058080).
Re claim 1, Ahmed et al. disclose fabricating an array of microdevices (200) on a semiconductor substrate (201); providing a system substrate (230) with contact pads (208) where a pitch of the microdevice array (200) is smaller than a pitch of the contact pads (208) on the system substrate (Fig. 2D & [0037]); approximately aligning the array of microdevices on the semiconductor substrate with the contact pads (208) on the system substrate; and bonding the microdevices to the system substrate (Fig. 2E & [0038]).
Re claim 2, Ahmed et al. disclose wherein the pitch of contact pads is at least two times larger than the pitch of microdevices (Fig. 2D).
Re claim 6, Ahmed et al. disclose wherein the system substrate comprises a driving circuitry and the contact pads are coupled to the driving circuitry ([0029]).
Re claim 7, Ahmed et al. disclose further comprising removing the semiconductor substrate using a laser liftoff process ([0039]).
Re claim 8, Ahmed et al. disclose wherein the system substrate comprises a TFT backplane ([0037]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. as applied to claims 1, 2 and 6-8 above, and further in view of Voutsas (2016/0172562).
Re claim 3, Ahmed et al. does not disclose wherein a planarization or passivation layer is formed between the microdevices.
Voutsas discloses wherein a planarization or passivation layer is formed between the microdevices (Fig. 7A).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ahmed et al. and Voutsas to form the planarizarization layer of Voutsas in the method of Ahmed et al. to protect the microdevices from exposure.
Re claim 4, the Examiner takes official notice that the use of a polymer or adhesive layer as the planarization layer is well known in the art before the effective filing date of the claimed invention.  Therefore, it would have been obvious to one of ordinary skill in the art to use the known material for its own intended purpose.
Re claim 5, Voutsas discloses forming another planarization layer between the contact pads (metal wire) (Fig. 7A).


Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. as applied to claims 1, 2 and 6-8 above, and further in view of Lee (2018/0277719).
Re claim 9, Ahmed et al. does not disclose wherein fabricating the array of microdevices on the semiconductor substrate comprises: depositing a plurality of device layers on the semiconductor substrate; depositing an ohmic contact layer on an upper surface of one of the plurality of device layers, wherein the device layers comprises an active layer and a doped conductive layer; forming a patterned thick conductive layer on the ohmic contact layer; and selectively etching down the doped conductive layer that does not substantially etch the active layer.
Lee discloses fabricating the array of microdevices on the semiconductor substrate (110) comprises: depositing a plurality of device layers (120) on the semiconductor substrate (110); depositing an ohmic contact layer (130) on an upper surface of one of the plurality of device layers, wherein the device layers comprises an active layer (124/126) and a doped conductive layer (126); forming a patterned thick conductive layer (142) on the ohmic contact layer (130); and selectively etching down the doped conductive layer that does not substantially etch the active layer (124/126).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ahmed et al. and Lee to enable the microdevices of Ahmed et al. to be as described in Lee in order produce the desired device.
Re claim 10, Lee discloses further comprising etching a bottom layer of one of the plurality of device layers to expose the bottom contacts (126).


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2019/0131281 A1, US 10,854,801 B1 disclose a method of forming an optoelectronic panel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        December 13, 2022